         Case 1:21-cr-00046-RDM Document 57 Filed 09/13/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :
                                           :      CASE NO. 21-cr-046 (RDM)
              v.                           :
                                           :
PATRICK MONTGOMERY and
BRADY KNOWLTON,                            :
                                           :
                     Defendants.           :


                                   NOTICE OF FILING
      The government requests that the attached discovery letter, dated September 13, 2021, be
made part of the record in this case.


                                                  Respectfully submitted,


                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793


                                           By:    ____________________________
                                                  Elizabeth C. Kelley
                                                  Assistant United States Attorney
                                                  D.C. Bar No. 105031
                                                  United States Attorney’s Office
                                                  555 4th Street, N.W.
                                                  Washington, DC 20530
                                                  Elizabeth.Kelley@usdoj.gov
